MEMORANDUM *
Juan Castro-Marquez and his wife, Graciela Galvan de Castro (together, the “Castros”), petition for review of a Board of Immigration Appeals (“BIA”) decision affirming the denial by the Immigration Judge (“IJ”) of their application for cancellation of removal. The BIA relied solely on the Castros’ failure to meet the requirement of “exceptional and extremely unusual hardship” set out in 8 U.S.C. § 1229b(b)(l)(D). This is a discretionary determination that Congress has “carved out of our appellate jurisdiction” under 8 U.S.C. § 1252(a)(2)(B). Romero-Torres v. Ashcroft, 327 F.3d 887, 888 (9th Cir.2003).
We nevertheless retain jurisdiction to review colorable constitutional claims. The Castros argue that the IJ in this case displayed bias that infected every part of his decision, amounting to a denial of due process. They argue further that the BIA’s review failed to cure this denial. Their argument fails to persuade: The IJ did not impede the development of a full evidentiary record on the hardship issue, and if he felt animus toward the Castros, there is no evidence such animus affected the BIA’s review of the record or its final decision.
*517For the reasons stated, the petition is DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.